



COURT OF APPEAL FOR ONTARIO

CITATION: Wardlaw v. Wardlaw, 2020 ONCA 286

DATE: 20200204

DOCKET: C67696

(M51076 and M51234)

Roberts J.A.
(Motions Judge)

BETWEEN

Jana Wardlaw

Respondent
    (Appellant)

and

David Shaw Wardlaw

Applicant (Respondent)

Jana Wardlaw, appearing in person

Joshua Goldberg,
amicus curiae

Eva Iacobelli, for the respondent

Heard: January 30, 2020

REASONS FOR
    DECISION

[1]

The appellant and respondent were married for about 17 years and
    separated in July 2017.  She appeals from two orders of Lemay J. who determined
    issues of divorce, possession of the matrimonial home, equalization of
    property, spousal support, and costs.

[2]

While the appellant commenced her appeal in a timely manner from
    Lemay J.s November 28, 2019 order, she was some 43 days late in starting her
    appeal from the trial judges October 8, 2019 order.  She therefore moves for
    an extension of time to appeal from the October 8, 2019 order.

[3]

The appellant clearly had the requisite intention to appeal during
    the relevant period and has adequately explained her delay.  There is no evidence
    of prejudice to the respondent from the delay.  However, the appellants proposed
    appeal does not appear to have any merit.

[4]

The merits of an appeal can be determinative of the extension request. 
    A lack of merit alone can justify refusing the request.  See:
Enbridge Gas
    Distribution Inc. v. Froese
, 2013 ONCA 131, at para. 16;
Nguyen v.
    Economical Mutual Insurance Co.
, 2015 ONCA 828, at para. 13.

[5]

For the most part, her notice of appeal repeats the various factual
    and procedural issues that were fully addressed and determined by the trial
    judge in his careful and thorough reasons.  The appellant has not raised any
    arguable issues of reversible error.

[6]

The following review of the appellants main grounds of appeal is
    illustrative.  The appellant has not provided any basis for finding error in
    the trial judges determination that the duplication of documents and clearance
    certificates highlighted by the appellant were at best procedural irregularities
    that had no effect on any of the substantive issues at trial.  Further, the appellant
    again submits, without arguable grounds, that a divorce should not be granted
    until all issues are disposed of.  Without articulating any arguable error in
    the trial judges determination, she reiterates her very serious allegations of
    misconduct against the respondents counsel that the trial judge held were
    entirely unfounded.  She raises new allegations of judicial bias that have no evidentiary
    support in the record simply because the trial judge, as was open to him, found
    her lacking in credibility and reliability.  She takes issue with various
    interlocutory orders that she did not appeal and case conference briefs that
    were not before the trial judge.  She complains about court staff and other lawyers
    with whom she interacted.  She argues, without putting forward any basis for
    appellate intervention, that the trial judge erred in his determination that no
    one was hiding any assets from her, his equalization of property, his granting
    exclusive possession of the matrimonial home to the respondent, his calculation
    of spousal support, and his costs award to the respondent based on his
    successful offers to settle.

[7]

None of these issues have any apparent merit.

[8]

For these reasons, I am not persuaded that the justice of the case
    requires that the requested extension be granted.  I therefore dismiss the appellants
    motion for an extension of time to appeal from the October 8, 2019 order of
    Lemay J.

[9]

While respondents counsel urged me to dismiss the virtually
    identical appeal for the November 28, 2019 order of Lemay J., I have no
    jurisdiction as a single judge to do so.

[10]

The respondent brings a cross-motion to serve
    the appellant by email transmission.  Although the appellant is required to apprise
    the court office and counsel for the respondent of her current address, she has
    not done so.  Since December 2019, she has no longer resided at the matrimonial
    home but is still using that address as her address for service on court
    documents.  The appellant objects to service by email transmission because she
    does not have regular internet access.  During the cross-motion, she provided a
    post office box address.

[11]

I allow the cross-motion and permit the
    respondent to serve the appellant by email transmission provided that the material
    so served is also sent to the appellant at her post office box address.

[12]

Accordingly, order to go dismissing the
    appellants motion and allowing the respondents cross-motion.

[13]

The respondent was successful on these motions and
    is entitled to payment of his partial indemnity costs by the appellant in the amount
    of $4,000.00, inclusive of all disbursements and applicable taxes.

L.B.
    Roberts J.A.


